Citation Nr: 0617156	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, including as secondary to postoperative internal 
derangement with degenerative arthritis, left knee.

2.  Entitlement to service connection for depression, 
including as secondary to postoperative internal derangement 
with degenerative arthritis, left knee.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder, including as secondary to 
postoperative internal derangement with degenerative 
arthritis, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1970 to February 
1972.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina and a February 2002 rating 
decision of the VA RO in Waco, Texas.  The veteran currently 
resides in the jurisdiction of the VA RO in Waco, Texas, 
which certified his appeal to the Board for appellate review.  

The veteran testified in support of his claims at hearings 
held before a Decision Review Officer at a VA Medical Center 
domiciliary in Temple, Texas, in February 2003, and before 
the undersigned Acting Veterans Law Judge at the RO in Waco, 
Texas, in November 2004.  Transcripts of the hearings are of 
record. 

Below, the Board reopens the veteran's claim of entitlement 
to service connection for a lumbar spine disorder, including 
as secondary to postoperative internal derangement with 
degenerative arthritis, left knee, and then REMANDS that 
claim and all other claims on appeal to the RO via the 
Appeals Management Center (AMC) in Washington D.C.




FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for a lumbar spine disorder in December 1992.

2.  The RO notified the veteran of the December 1992 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.

3.  The evidence received since December 1992 is neither 
cumulative nor redundant, bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
lumbar spine disorder. 


CONCLUSIONS OF LAW

1.  The December 1992 rating decision, in which the RO denied 
entitlement to service connection for compensatory arthralgia 
of the lumbar spine, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a lumbar spine 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  

The United States Court of Veterans' Appeals (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  In Pellegrino v. Principi (Pellegrino II), 18 
Vet. App. 112, 119-20 (2004), the Court specifically held 
that the VCAA requires VA to provide notice, consistent with 
the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, No. 04-181, slip op. at 9 (U.S. Vet. App. 
Mar. 31, 2006).  The Court explained that in notifying the 
claimant of what evidence would be considered new and 
material, VA should look at the basis for the denial in the 
prior decision and identify the evidence that would 
substantiate the element(s) of a service connection claim 
found lacking in the previous denial.  Id.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the claim 
now being decided, VA has not strictly complied with the 
notification provisions of the VCAA.  However, given the 
favorable outcome regarding the reopening of this claim, the 
veteran is not prejudiced as a result thereof.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for a lumbar spine disorder, then 
characterized as compensatory arthralgia of the lumbar spine, 
in a rating decision dated December 1992.  The RO denied the 
claim on the basis that the record did not contain evidence 
of a permanent lumbar spine disorder.  In deciding the claim, 
the RO considered the veteran's service medical records, 
reports of VA examinations, and VA treatment records.

In a letter dated the same month, the RO notified the veteran 
of the December 1992 rating decision and of his appellate 
rights with regard to that decision, but the veteran did not 
appeal the decision to the Board.  The December 1992 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

The veteran attempted to reopen his claim for service 
connection for a lumbar spine disorder, including as 
secondary to a service-connected left knee disability, by 
submitting a handwritten statement received in February 1999.  
A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims filed prior to August 29, 2001, as in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers, which is 
neither cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's December 1992 rating decision includes VA and 
private treatment records, reports of VA examinations, 
employment information, and the veteran's and his 
representative's written statements.  This evidence is new 
because it was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  

The evidence is also material because it bears directly and 
substantially upon the specific matter under consideration 
and by itself or in connection with evidence previously 
assembled it is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a lumbar spine disorder.  The newly submitted 
medical evidence, specifically, VA treatment records, reflect 
that the veteran has a lumbar spine disorder, characterized 
as degenerative arthritis of the lumbosacral spine.  The 
absence of this type of evidence formed the basis of the RO's 
previous denial of the veteran's claim.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for a lumbar spine 
disorder.  It may not, however, decide this claim on its 
merits because, as explained below, VA has not yet satisfied 
its duty to assist the veteran in the development of this 
claim under the VCAA.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a lumbar spine disorder 
is reopened and, to that extent only, granted.


REMAND

The veteran claims entitlement to service connection for a 
left shoulder disorder, depression and a lumbar spine 
disorder, all including as secondary to postoperative 
internal derangement with degenerative arthritis, left knee.  
Additional action is necessary before the Board can decide 
these claims.

First, during his November 2004 hearing before the 
undersigned, the veteran indicated that he had received 
treatment for the disorders at issue in this appeal as 
recently as several months prior to the hearing at VA medical 
facilities in Dallas and Temple, Texas.  Records of this 
treatment are not in the claims file.  Rather, the most 
recent records of VA treatment in the claims file are dated 
in 2003.  Pursuant to VA's duty to assist and because the 
identified records are pertinent to his appeal, VA should 
obtain them on remand.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the veteran's claims are 
necessary.  

With regard to the veteran's left shoulder, the RO has not 
yet afforded the veteran a VA examination.  The veteran 
claims that he developed a left shoulder disorder after his 
service-connected left knee disorder caused him to fall out 
of the shower.  Allegedly, his left knee locked and he tried 
to brace himself on falling, causing injury to his left 
shoulder.  Post-service medical records confirm that the 
veteran injured his left shoulder following such a fall, but 
no medical professional has addressed whether a locked left 
knee could have caused it to occur.   

In addition, there is evidence of record addressing the 
etiology of the veteran's mental and lumbar spine disorders, 
but such evidence conflicts.  Some of the evidence indicates 
that the pain caused by the veteran's service-connected left 
knee disorder played a role, at least partial, in the 
development of his mental and lumbar spine disorders.  
Further medical inquiry is thus needed to reconcile the 
conflicting evidence of record and to determine definitively 
the etiology of the mental and lumbar spine disorders.  

Third, in June 2001, the RO provided the veteran notice of 
his rights and responsibilities under the VCAA with respect 
to the claims on appeal.  As previously indicated, however, 
thereafter, the Court issued a decision requiring VA to 
provide claimants more comprehensive notice with regard to 
claims for service connection.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Based on the holding in 
that decision, the June 2001 VCAA notice is deficient and VA 
is required to send the veteran another such notice, which 
satisfies the requirements of the VCAA as recently 
interpreted by the Court.

Based on the foregoing, the Board remands these claims for 
the following action:

1.  Provide the veteran VCAA notice 
pertaining to his claims on appeal, which 
satisfies the requirements of the Court's 
holdings in Dingess/Hartman.

2.  Contact the veteran and ask him to 
provide in writing the complete names, 
addresses and dates of treatment of all 
health care providers, VA and non-VA, who 
have evaluated the disorders at issue in 
this appeal and whose records are not 
already in the claims file, including the 
VA facilities in Dallas and Temple, 
Texas, where he has reportedly received 
treatment since 2003.

3.  After obtaining any necessary 
authorization, request, obtain and 
associate with the claims file the actual 
clinical records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records or evaluation reports from all 
identified health care providers.

4.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a left 
shoulder disorder.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask him 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran 
presently has a left shoulder 
disorder; 

b) if so, opine whether such 
disorder is at least as likely as 
not related to the veteran's active 
service, or service-connected left 
knee disorder; 

c) is offering such an opinion, 
specifically consider whether the 
veteran's service-connected left 
knee disorder might have caused a 
locking of the veteran's left knee, 
which in turn, resulted in the 
veteran falling out of his shower 
and injuring his left shoulder; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for depression.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) indicate whether the veteran 
presently has a mental disorder, 
including, if appropriate, 
depression; 

b) if so, opine whether such 
disorder is at least as likely as 
not related to the veteran's active 
service, his service-connected left 
knee disorder, or the pain caused 
thereby; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

6.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a lumbar spine 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask him to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the veteran 
presently has a lumbar spine 
disorder; 

b) if so, opine whether such 
disorder is at least as likely as 
not related to the veteran's active 
service, including documented lumbar 
spine complaints, or his service-
connected left knee disorder; 

c) if the lumbar spine disorder 
preexisted service, opine whether 
such disorder increased in 
disability (worsened) therein; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

7.  Readjudicate the veteran's claims.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


